Citation Nr: 1136562	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  06-23 644	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a liver condition/jaundice, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a blood disorder/anemia, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for a mental disorder.

5.  Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2005, the Veteran filed claims of entitlement to service connection for diabetes mellitus, Type II, a liver condition/jaundice, a blood disorder/anemia, and a mental disorder.  A rating decision dated in June 2005 denied these claims.  The appellant submitted a notice of disagreement (NOD) with this determination in September 2005, and timely perfected his appeal in July 2006.  In September 2005, the appellant filed a separate claim of entitlement to service connection for PTSD.  A June 2006 rating decision denied this claim.  The appellant submitted a NOD with this determination in June 2006, and timely perfected his appeal in June 2009.

Substitution

If a claimant dies on or after October 10, 2008, while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who is eligible to receive accrued benefits under 38 U.S.C.A. 5121A may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2010).  In the present case, the Veteran's surviving spouse filed her claim for substitution in May 2011, clearly more than one year after the Veteran's death in September 2009.  Despite the fact that the RO verified the Veteran's surviving spouse as a substitute for the Veteran in June 2011, this was not in compliance with 38 U.S.C.A. § 5121A.
FINDINGS OF FACT

1.	The Veteran in this case served on active duty from March 1972 to December 1973. 

2.	On June 23, 2011, the Board was notified by the Montgomery, Alabama, RO, that the appellant died in September 2009.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  See 38 C.F.R. § 20.1106 (2011).  




ORDER

The appeal is dismissed.



		
J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


